PER CURIAM:
This appeal is from an order granting appellee’s motion for judgment on the pleadings. It will be transferred to the Commonwealth Court.
Appellant argues that we should apply portions of the “Political Subdivision Tort Claims Act,” 53 P.S. §§ 5311.-201-02, now 42 Pa.C.S.A. §§ 8541-42, concerning governmental immunity and exceptions to such immunity. Appellant also argues that we should construe “water culverts” and “storm drains” as within the meaning of “facilities of sewer systems” and “facilities of water systems,” as these two latter phrases are used in § 5311.202.
We think both of these related issues are within the jurisdiction of the Commonwealth Court, 42 Pa.C.S.A. § 762(a)(4), 42 Pa.C.S.A. §§ 8501, 8541, 8542(3) & (5), and, if only for the sake of uniformity in decision, should be heard there.
This appeal is transferred to the Commonwealth Court.